Citation Nr: 1145341	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether termination of improved death pension benefits based upon countable income for the appellant was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1957.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which terminated the appellant's improved death benefits.  A timely Notice of Disagreement from the appellant was received by VA in May 2007.  After issuance of a January 2008 Statement of the Case, the appellant perfected her appeal by filing a substantive appeal via VA Form 9.

Pursuant to the appellant's request, expressed in her substantive appeal, a Travel Board hearing in this matter was scheduled to take place in April 2005 at the Seattle RO.  The appellant did not appear at the scheduled hearing, but requested that it be rescheduled to a later date.  In June 2010, the RO contacted the appellant to inquire as to her availability for a rescheduled hearing in August 2010, but was advised by the appellant that she wished to withdraw her hearing request.  VA has not received any request to schedule a new hearing in this matter.

In a VA Form 21-4138 received by VA in May 2006, the appellant expressed that she was attaching documents that were in support of her "DIC claim."  Under a liberal construction pursuant to 38 C.F.R. § 3.155, the Board construes the appellant's May 2006 submission as an "informal claim" for dependency and indemnity compensation.  Accordingly, the issue of entitlement to dependency and indemnity compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

As of June 1, 2006, the appellant's annualized countable income exceeded the maximum annual income limitation for a surviving spouse without dependents.


CONCLUSION OF LAW

Termination of VA death pension benefits, effective from June 1, 2006, was proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this appeal, the appellant was initially notified in an August 2006 letter of the RO's intention to terminate her monthly improved death pension benefits due to her receipt of Social Security benefits.  She was given an opportunity to submit evidence and/or arguments as to why termination of her death pension benefits was improper.  Additionally, after the appellant appealed the effectuated termination of her death pension benefits, she and her representative were notified of the reasons for the action, and were afforded the continued opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  Further, and as discussed below, the appellant's appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542- 543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.23 (2011).  The appellant's payment of death pension benefits was terminated, effective from June 1, 2006, because the RO determined that her countable income exceeded the maximum applicable rate as of the effective date of the initial award of pension benefits. 

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2011).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  In this case, a July 2006 letter from the Social Security Administration expresses that the appellant was to receive $708.00 per month in Social Security benefits, beginning from May 2006.  This monthly benefit received by the appellant is a form of recurring income, and hence, is included in VA's computation of the appellant's income. 

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2011).  The maximum annual pension rate is adjusted from year to year.  Effective from December 1, 2005, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $7,329.

The record in this case reflects that the appellant was receiving $591.00 per month from VA for improved death pension benefits, effective from December 1, 2005 and based upon no reported income being received by the appellant.  As noted above, the appellant began receiving monthly social security payments of $708, beginning from May 2006.  Based upon this information, in an August 2006 letter, VA proposed to terminate the appellant's improved death pension benefits.  In that letter, the appellant was advised that evidence showing why such termination would be improper could be submitted over the ensuing 60 days.  No such evidence was received however, and by an April 2007 letter to the appellant, improved death pension benefits were terminated effective retroactively from June 1, 2006.

After reviewing the evidence, the Board finds that the RO properly terminated the appellant's death pension effective June 1, 2006, based upon excessive income.  38 C.F.R. § 3.660(a)(2) (where discontinuance of pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increase occurred).

The appellant's monthly Social Security benefits of $708 reflect an annualized income of $8,496 from June 1, 2006.  Thus, the appellant's annualized income during that year clearly exceeded the applicable maximum annual pension rate of $7,329 from June 1, 2006.

Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's annual income for the same 12-month period, to the extent that they were paid and unreimbursed.  38 C.F.R. § 3.272(g)(2) (2011).  In this case, the appellant has submitted unpaid medical bills totaling $9,895, including $1,764 of medical expenses incurred during 2006.  Nonetheless, where the record does not reflect that any of the outstanding medical bills submitted were actually paid and unreimbursed by the appellant, the amounts therein may not be excluded from the appellant's calculated income.

The maximum rates of improved pension for surviving spouses shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Where reduction or discontinuance of a running award of improved death pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2011).  Since all the evidence reflects that the appellant's income from June 1, 2006 far exceeded the maximum annual income limitation, even with consideration of unreimbursed medical expenses, her award was appropriately terminated effective from June 1, 2006.  See 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2011).

For the foregoing reasons, the Board finds that the termination of VA death pension benefits due to excessive income was proper, and this appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Termination of improved death pension benefits based upon countable income for the appellant, effective from June 1, 2006, was proper.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


